Citation Nr: 1220472	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-27 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral upper extremity neurological disability, to include carpal tunnel syndrome, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from September 1969 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA). During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Denver, Colorado 
RO, which has certified the case for appellate review.

In April 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

Bilateral carpal tunnel syndrome has been shown by competent clinical evidence to be causally related to service-connected diabetes mellitus, type 2.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome is proximately due to or the result of service-connected diabetes mellitus, type 2.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became law in November 2000.  The VCAA provides, among other things, that the VA shall make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by the VA.  The VCAA also requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.59 (2011). 

In this case, the Veteran's claim is being granted and the Board's decision represents a complete grant of the benefit sought on appeal.  As such, the Board finds that any deficiency in the VCAA notice is harmless and does not prejudice the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). 


II. Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Current disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen  v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A.§ 5107(b)(West 2002); 38 C.F.R. § 3.102 (2011).


IV. Legal Analysis

The Veteran contends that his claimed bilateral upper extremity neurological disability was either caused or aggravated by a service-connected disability, specifically his diabetes mellitus.  Therefore, the Board will primarily focus on the Veteran's theory of entitlement on the basis of secondary service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

In order to establish service connection on a secondary basis the evidence must show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability. 

In this case, the record reflects that the Veteran is currently service connected for diabetes mellitus, type II.  The record also reflects that the Veteran has been diagnosed with a neurological disability of the bilateral wrist that has been characterized as carpal tunnel syndrome and bilateral median neuropathy.
With respect to the etiology of the Veteran's bilateral wrist condition, a May 2010 VA examination report shows that the examiner, after an examination of the Veteran and a review of his claims file, opined that the Veteran had bilateral median neuropathy at the wrist which was less likely than not secondary to diabetes mellitus.  Rather, according to the examiner, it was secondary to carpal tunnel syndrome based on an EMG report.  However, he opined that carpal tunnel syndrome was "less likely as not secondary to diabetes mellitus, because the diabetes mellitus is only of three years duration and the carpal tunnel syndrome is secondary to his work as a machinist."

Conversely, a January 2011 VA examination report shows that another examiner, also after an examination of the Veteran and a review of his claims file, opined that the Veteran's bilateral carpal tunnel syndrome was "at least as likely as not causally related to his diabetes, since it occurred 1-1/2 years after the onset of the diabetes, and it is well described in the literature that carpal tunnel syndrome is causally associated with diabetes."

In weighing the probative value of the clinical opinions of record, the Board finds that both VA opinions to be competent, highly probative medical evidence as to whether the Veteran's current bilateral carpal tunnel syndrome was either caused or aggravated by his service-connected diabetes mellitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).   As a result, the Board finds that the evidence is at least in equipoise in this regard.  Accordingly, in view of the foregoing, the Board the finds that service connection for bilateral carpal tunnel syndrome is granted.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome as secondary to service-connected diabetes mellitus, type 2, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


